Exhibit 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT
 
This Management Agreement (this “Agreement”), is entered into on November 20,
2014, by and among Jak Marketing Group, Inc., a Nevada corporation (“JMG”), Sago
Technology, Inc., a Nevada corporation (“ST”), and Jack Saleh and Steve McVicar,
each natural persons.  JMG and ST, Jack Saleh and Steve McVicar are each
referred to individually as a “Party” and collectively as the “Parties.”
 
RECITALS
 
WHEREAS, Jack Saleh (the “Seller”) and Steve McVicar currently own 100% of the
issued and outstanding capital stock of ST; and
 
WHEREAS, concurrently with the execution of this Agreement, JMG has entered into
the certain Purchase Agreement with the Seller pursuant to which JMG has agreed
to purchase 10% (ten percent) of the issued and outstanding shares of capital
stock of ST from the Seller; and
 
WHEREAS, ST is engaged in the business of operating the electronic cigarette
brand named Jak Ecig located in East Dundee, Illinois (the “Business”); and
 
WHEREAS, the Parties anticipate that the purchase of 10% (ten percent) of the
shares of ST’s outstanding capital stock from the Seller will be completed (the
“Sago Technology Closing”) by no later than June 30, 2015, or such later date as
the Parties may agree to pursuant to the Purchase Agreement; and
 
WHEREAS, the Parties agree and acknowledge that JMG needs additional capital to
ramp up its operations and to increase its revenues and profitability; and
 
WHEREAS, Encore Brands and its subsidiaries has obtained a credit facility of up
to $5,000,000 (the “Credit Facility”) from TCA Global Credit Master Fund, LP
(the “Lender”), $500,000 of which Encore Brands is willing to make available to
JMG prior to the Sago Technology Closing provided that those funds are used for
the benefit of JMG and the Business; and
 
WHEREAS, provided that funds from the Credit Facility are used for the benefit
of JMG and the Business, JMG is willing to fully and unconditionally repay all
loan advances and be responsible for all other obligations under the Credit
Facility; and
 
WHEREAS, JMG desires to give ST the right to manage JMG and the Business prior
to the Sago Technology Closing in the manner set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties covenant
and agree as follows:
 
1. Incorporation of Recitals.  The foregoing recitals are an integral part of
this Agreement and are incorporated herein by reference.
 
 
 

--------------------------------------------------------------------------------

 
2. Engagement.  Effective immediately and continuing after the Sago Technology
Closing, JMG hereby engages ST to control, manage and supervise the day-to-day
operations of the Business (the “Day-to-Day Operations”), and ST hereby accepts
such engagement. This Agreement may be terminated by either ST or JMG upon
written notice to the other party if the Sago Technology Closing has not
occurred by June 30, 2015, and the failure of the Sago Technology Closing to
take place has not been caused by the terminating party’s action or inaction.
 
3. Duties and Authority of Sago Technology.  ST through its representatives Jack
Saleh and Steve McVicar, agrees to use commercially reasonable efforts to direct
and instruct JMG employees in the operation of the Business.  In carrying out
the purposes and intent of the foregoing, ST agrees that the Day-to-Day
Operations shall include the following:
 
(1) direct the activities of JMG in the operation of the Business and otherwise
oversee the operation of the Business;
 
(2) administration of all commercial banking activities for all JMG accounts,
including checks, wires, transfers, customer credits, bank charges, etc., with
Jack Saleh and Steve McVicar having check signing authority, and those other
accounts shared with Encore Management;
 
(3) maintaining complete and accurate financial and other records respecting
activities hereunder, and issue directions and instructions to JMG employees as
to maintaining complete and accurate financial and other records of JMG in
accordance with good business practices;
 
(4) Jack Saleh shall serve as the President of JMG and report directly to the
board of Encore Brands, Inc and be required to participate in quarterly meetings
and supply timely and accurate information and updates as to the current and
projected status of the Business to the best of his knowledge.
 
(5) make decisions regarding the selection, hiring, salaries, promotion,
discharge, supervision and the terms of employment of the employees of JMG, and
with respect to contractors and other agents of JMG, and Jack Saleh shall
receive annual base compensation in the amount of $120,000 and Steve McVicar
shall receive annual base compensation in the amount of $90,000;
 
(6) performing such other services of an advisory and management nature as
necessitated by the ordinary course of the Business; and
 
(7) overseeing the payment by JMG of (i) all of its operating expenses, (ii) all
of its taxes and governmental obligations, and (iii) all payments required to be
made to the Lender by JMG under the TCA Credit Facility.
 
4. Management Fees.  In consideration of ST’s provision of the Services
hereunder, JMG will pay ST a royalty of $.30 (thirty cents) per unit of Jak
brand electronic cigarettes sold.  These fees are to be accounted for monthly in
arrears and paid within 15 days of each month end. In addition to the foregoing
royalty payments, payments to ST shall include monthly rent in an amount of
$1,600 per month as required to maintain offices and warehouse space necessary
to manage the brand.  Annually the Parties shall have a good faith conversation
regarding upward adjustment of the amount of the royalty payment per unit.
 
 
- 2 -

--------------------------------------------------------------------------------

 
5. Further Consideration. In addition to royalties, ST and or Seller shall have
the ability to earn equity of up to 30% of the outstanding shares of JMG for its
continued management of the Business, which equity securities shall be
exchangeable for shares of Encore Brands capital stock with the number of shares
to be received upon exchange to be calculated taking into consideration the fair
market value of the assets net of liabilities being contributed by JMG to Encore
Brands or its subsidiary or affiliate relative to the fair market value of all
of the assets net of liabilities being contributed to Encore Brands or its
subsidiaries or affiliates. Commencing upon the execution of the Purchase
Agreement for a period of 36 months thereafter, ST or Seller shall be granted
the shares in equal installments annually in arrears. In the event of a
purchase, sale or buy out of the Jak Ecig brand the vesting period would be
accelerated and the equity grant become fully vested immediately prior to
completion of a sale.  ST and Seller shall have customary registration rights
with respect to the shares of capital stock of Encore Brands.
 
6. Covenant of Sago Technology.  ST and its representatives covenant and agree
to comply in all material respects with all applicable laws and regulations in
connection with the performance of the Day-to-Day Operations, and to take all
actions reasonably required to cause JMG to be in compliance in all material
respects with all laws and regulations relating to the Business.
 
                7.  General Provisions.
 
7.1 Further Assurances.  The Parties agree (i) to furnish upon request to each
other such further information, (ii) to execute and deliver to each other such
other documents, and (iii) to do such other acts and things, all as any other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement.
 
7.2 Effect of Headings.  The Section headings used in this Agreement are
included for purposes of convenience only, and shall not affect the construction
or interpretation of any of the provisions hereof.
 
7.3 Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of California.
 
7.4 Entire Agreement and Modification.  This Agreement constitutes the entire
agreement between the Parties pertaining to the subject matter hereof, and
supersedes all prior agreements or understandings as to such subject
matter.  This Agreement may not be amended or modified except by a written
agreement duly executed by each of the Parties hereto.
 
7.5 Severability.  If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
 
- 3 -

--------------------------------------------------------------------------------

 
7.6 Notices.  All notices, requests, demands, claims, and other communications
hereunder will be in writing.  Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if it is delivered by a
nationally recognized courier or other means of personal service, or sent by
facsimile or registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth below:
 
If to Sago Techology:
Sago Technology, Inc
785 Woodfern Drive
Hampshire, IL 60140
Attention:  Jack Saleh
   
If to Encore Brands:
Jak Marketing Group, Inc C/O Encore Brands, Inc.
1525 Montana Ave C
Santa Monica, CA 90403
 
   

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means, but no such notice, request, demand, claim, or
other communication shall be deemed to have been duly given unless and until it
actually is received by the individual for whom it is intended.  Any Party may
change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Parties notice
in the manner herein set forth.
 
7.7 Waivers.  No waiver by any Party of any misrepresentation or breach of any
provision hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent misrepresentation or breach of any provision hereunder
or affect in any way any rights arising by virtue of any prior or subsequent
occurrence.
 
7.8 Execution of Agreement; Counterparts.  This Agreement may be executed and
delivered (including by facsimile or other electronic transmission) in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
7.9 Third-Party Beneficiaries.  The provisions of this Agreement are for the
benefit of Sago Technology, Inc and Jak Marketing Group, Inc and not for any
other person.  However, should any third party institute proceedings, this
Agreement shall not provide any such person with any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those provided
herein.
 
IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first set forth above.


 
- 4 -

--------------------------------------------------------------------------------

 

 
JAK MARKETING GROUP, INC.
 
 
By: ______________________                                                            
      Gareth West
      Chief Executive Officer
 
 
 
SAGO TECHNOLOGY, INC.
 
 
By: ______________________         
 
Its: ______________________        
   

AGREED AND ACCEPTED




By:____________________________


 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 